In re: Garnett Watson applying for remedial writs and writ of habeas corpus.
Transcript ordered to be furnished. (See order).
On considering the petition of the relator in the above entitled and numbered cause,
It is ordered that the Judge of Section I of the Nineteenth Judicial District Court for the Parish of East Baton Rouge furnish to this Court, without delay, a copy of the transcript, in duplicate, of the evidentiary hearing held on June 30, 1972 in the captioned case, bearing Docket No. 32,005 on the docket of the aforesaid court.